Weltner, Justice.
1. MacLachlan was tenant of a lease, which provided: “Should Tenant elect to exercise this option [to extend the rental contract for *70a specified period of time], Tenant shall, not less than sixty days prior [to a specific date] . . . notify Landlord, his heirs or assigns, in writing of Tenant’s election.” MacLachlan claimed that she mailed notice of her intent to renew the lease in a timely manner. The landlord’s evidence was that no such notice was received. This latter being uncontroverted by direct evidence, the lease was not renewed, as a matter of law. Musgrove v. Long, 248 Ga. 902 (287 SE2d 23) (1982); TST, Ltd. v. Houston, 256 Ga. 679 (353 SE2d 26) (1987).
Decided April 9, 1987
Reconsideration denied May 6, 1987.
Hatcher, Stubbs, Land, Hollis & Rothschild, James E. Humes II, Joseph L. Waldrep, William S. Cain, for appellants.
Champion & Champion, Forrest L. Champion, Hirsch, Beil & Partin, Jacob Beil, Page, Scrantom, Harris & Chapman, Richard A. Marchetti, King & Spalding, Frank C. Jones, Michael R. Smith, for appellees.
2. The portion of MacLachlan’s evidence of an oral contract that was not barred by the Dead Man’s Statute is insufficient, in law, to establish an issue of fact relative to her demand for specific performance of an alleged right of first refusal. Wilson v. Nichols, 253 Ga. 84 (2) (316 SE2d 752) (1984).
3. The remaining enumerations of error entitle MacLachlan to no relief.

Case No. 44147. Judgment reversed.


All the Justices concur.


Case No. 44148. Judgment affirmed.


All the Justices concur.